Citation Nr: 1217701	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO. 07-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1. Entitlement to service connection for a cervical spine disorder with headaches.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a right knee disorder. 

5. Entitlement to service connection for a bilateral shoulder disorder.

6. Entitlement to service connection for a bilateral foot disorder to include pes planus (flat feet). 




REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 rating decision of the RO that denied the Veteran's petition to reopen claims of service connection for cervical spine and left knee disorders and denied service connection for right knee, bilateral shoulder, and bilateral foot disorders.  

In March 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. 

In a December 2009 decision, the Board reopened the Veteran's claims of service connection for cervical spine and left knee disorders and denied all the claims of service connection. 

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a July 2011 Memorandum decision, the Court vacated the Board's December 2009 denial and remanded the matter to the Board for development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran had testified at a hearing in October 2009 before the undersigned. A copy of the transcript has been associated with the claims file. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

With regard to the Veteran's claims for service connection for cervical and lumbar spine disorders, private medical records need to be obtained.  At his October 2009 hearing, the Veteran testified that he received treatment from Dr. Rudez, his family physician.  

Although other private records from 1990 indicate that they were sent to Dr. Rudez, the record does not show that the RO attempted to obtain any records from him. As these records may be pertinent to the Veteran's claim, the RO must attempt to obtain them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2011).

The Court's July 2011 Memorandum Decision found that the fee-basis examinations conducted in July 2006 for the Veteran's knees, shoulders, and feet were inadequate. 

The one examination was found inadequate because the examiner failed to address the Veteran's diagnosis of flat feet. The joints examination also was found inadequate because the examiner failed to discuss the Veteran's in-service hematoma of the quadriceps and left knee injury during a training exercise and because it did not include a rationale for why the Veteran's shoulder disability was not related to service. 

Further, the Board notes that the Veteran's December 1974 entrance examination noted a half inch long scar on the Veteran's right knee, indicating that he might have had an injury that existed prior to service, and an opinion regarding aggravation of a pre-existing injury was not provided. 

On remand, the Veteran must be scheduled for feet and joints examinations to address the inadequacies discussed in the Court's July 2011 Memorandum Decision. 

Lastly, with regard to the Veteran's claim for a cervical spine disability with headaches, the July 2006 spine examiner did not discuss the Veteran's in-service complaints of headaches.  

An October 1976 service treatment record (STR) shows complaints of severe headaches.  On remand, the examiner should provide an opinion regarding the Veteran's headaches. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  To ensure completeness of the record, the RO should take all indicated action in order to obtain any outstanding VA treatment records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). 

2.  The RO then should provide the Veteran with a release form for medical records generated by Dr. Rudez.  If the Veteran returns the form, an attempt to obtain these records and associate them with the claims file should be made.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

3.  The RO then should schedule the Veteran for a foot examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a bilateral foot disability, including flat feet, that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a bilateral foot disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The Veteran's DD Form 214 showing receipt of the Parachute Badge.

2) An October 1976 service treatment record (STR) showing a left great toe injury.

3) A June 1977 annual examination report showing a diagnosis of asymptomatic bilateral pes planus.

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

* The examiner must provide a list of all the Veteran's foot disabilities. For each disability diagnosed, the examiner must provide an opinion as to whether it began during active service, is related to any incident of service, specifically parachute jumps.

* The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4.  The RO also should schedule the Veteran for a joints examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a cervical spine disability with headaches and bilateral knee and shoulder disability that had their onset or were aggravated during active service or manifested to a compensable degree within one year of active service.
 
The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a cervical spine disability with headaches and bilateral knee and shoulder disability as the result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The Veteran's DD Form 214 showing receipt of the Parachute Badge.

2) The Veteran's December 1974 entrance examination report noting a half inch long scar on his right knee.

3) An October 1976 STR showing complaints of severe headaches.

4) A January 1978 STR wherein the Veteran reported left knee pain after jumping over a banister and was subsequently diagnosed with a hematoma of the left quadriceps. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

* With regard to the Veteran's right knee, an opinion is required as to whether the Veteran's right knee began during active service or existed prior to service and was aggravated by service. The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

1) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's right knee disability preexisted his entry into active military service?

2) If it is found as medically undebatable that the right knee disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

3) If the right knee disability is not found to have so preexisted service, did it have its onset during active military service or within one year of separation from service? 

* With regard to the Veteran's cervical spine disability with headaches and left knee and bilateral shoulder disabilities, the examiner must provide an opinion as to whether they began during active service, are related to any incident of service, specifically parachute jumps, or manifested within one year of his separation from service in March 1978. The examiner must discuss the Veteran's complaints of headaches in service.

* The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6.  After undertaking any additional development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his attorney should be provided with a fully responsive Supplemental Statement of the Case and afforded reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).  

